DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT

                                    N.J.G., a child,
                                      Appellant,

                                           v.

                               STATE OF FLORIDA,
                                    Appellee.

                                    No. 4D18-1665

                                 [February 6, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case Nos. 2017CJ000909
A, 2017CJ000822 A and 2017CJ000821.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

      No appearance for appellee.

PER CURIAM.

   In this Anders1 appeal we affirm the finding of guilt, the adjudication of
delinquency, and the sentencing, but remand for the trial court to correct
the delinquency disposition orders to include the maximum penalty
defined by statute and to specify the amount of time appellant served in
secure detention before disposition. See Fla. R. Juv. P. 8.115(d).

      Affirmed and remanded.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                                *          *           *

      Not final until disposition of timely filed motion for rehearing.



1
    Anders v. California, 386 U.S. 738 (1967).